Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 7/20/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 1, 4-9, 12-17 and 20 are currently amended. No new claims are added. No new matter is added.
Allowable Subject Matter

3.	 Claims 1, 4-9, 12-17 and 20 are allowed.

Following is Examiner's statement of reason for allowance.
 4.	Independent claim 1, 9 and 17 are allowable because prior art fails to 
teach or suggest, either alone or in combination, a method for processing a speech signal, comprising: processing the speech signal to generate a plurality of speech frames; generating a first number of acoustic features based on the plurality of speech frames using a frame shift at a given frequency; and generating a second number of posteriori probability vectors based on the first number of acoustic features, each of the posteriori probability vectors comprising probabilities of the acoustic features corresponding to a plurality of modeling units, respectively, wherein: generation uses an acoustic model trained by: acquiring a plurality of stored speech signals; generating a plurality of acoustic features and modeling units corresponding to the plurality of acoustic features based on the plurality of stored speech signals; generating, based on the plurality of acoustic features, a plurality of acoustic feature sequences, each having adjacent acoustic features; determining average probability vectors of the plurality of acoustic feature sequences corresponding to the plurality of modeling units, respectively; and generating the acoustic model using the acoustic feature sequences and the average probability vectors corresponding to the acoustic feature sequences; and 2Attorney Docket No. 12852.0326-00000 U.S. Application No.: 16/698,536 generation further comprises: classifying, by the acoustic model, the first number of acoustic features into the second number of acoustic feature sequences, each having a plurality of adjacent acoustic features; and generating, by the acoustic model, the second number of posteriori probability vectors based on the second number of acoustic feature sequences, respectively.
5.	Claims 4-8 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for processing speech of claim 1.
6.	Claims 12-16 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim9 as the apparatus for processing a speech signal of claim 9.
7. 	Claims 20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 17 as the non-transitory computer readable medium of claim 17.

8.	The closet prior art of Lahit Bahl (US 5615299) in view of Bashyam (US 2008/0050027) and in further view of Gopalkrishnan (US 5680509) teaches method and apparatus for speech signal but further fails to teach a method for processing a speech signal, comprising: processing the speech signal to generate a plurality of speech frames; generating a first number of acoustic features based on the plurality of speech frames using a frame shift at a given frequency; and generating a second number of posteriori probability vectors based on the first number of acoustic features, each of the posteriori probability vectors comprising probabilities of the acoustic features corresponding to a plurality of modeling units, respectively, wherein: generation uses an acoustic model trained by: acquiring a plurality of stored speech signals; generating a plurality of acoustic features and modeling units corresponding to the plurality of acoustic features based on the plurality of stored speech signals; generating, based on the plurality of acoustic features, a plurality of acoustic feature sequences, each having adjacent acoustic features; determining average probability vectors of the plurality of acoustic feature sequences corresponding to the plurality of modeling units, respectively; and generating the acoustic model using the acoustic feature sequences and the average probability vectors corresponding to the acoustic feature sequences; and 2Attorney Docket No. 12852.0326-00000 U.S. Application No.: 16/698,536 generation further comprises: classifying, by the acoustic model, the first number of acoustic features into the second number of acoustic feature sequences, each having a plurality of adjacent acoustic features; and generating, by the acoustic model, the second number of posteriori probability vectors based on the second number of acoustic feature sequences, respectively.
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677